EXHIBIT 10.4

 

AGREEMENT AMONG BUYERS

 

THIS AGREEMENT AMONG BUYERS, dated as of August 16, 2012, is made by and among
Hudson Bay Master Fund Ltd, in its capacity as collateral agent for Buyers (in
such capacity, the “Collateral Agent”), PBC GP III, LLC (the “Management
Company”), and PBC Digital Holdings II, LLC (“PBC”).

 

RECITALS

 

WHEREAS, on May 6, 2012, Digital Domain Media Group, Inc., a Florida corporation
(the “Company”) entered into that certain Securities Purchase Agreement (as may
be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, the “Securities Purchase Agreement”) with the
Collateral Agent and each of the “Buyers” listed on the Schedule of Buyers
attached thereto (the “Buyers”).

 

WHEREAS, the Securities Purchase Agreement provided for the sale of certain
senior secured convertible notes, in the aggregate amount of $35,000,000, in the
form attached to the Securities Purchase Agreement as Exhibit A thereto
(collectively, as may be amended, restated, replaced or otherwise modified from
time to time in accordance with the terms thereof, the “Notes”)

 

WHEREAS, concurrently with the execution of the Securities Purchase Agreement
and pursuant thereto, the Company sold Notes to each of the following Senior
Buyers (collectively, the “Initial Notes”): (1) Tenor Opportunity Master Fund,
Ltd.; (2) Tenor Special Situations Fund, L.P.; (3) Parsoon Special Situation
Ltd.; (4) Hudson Bay Master Fund Ltd.; (5) Empery Asset Masters, Ltd.; and (6)
Hartz Capital Investments, LLC (collectively, the “Initial Buyers”);

 

WHEREAS, concurrently with the execution of the Securities Purchase Agreement:
(1) each of the Guarantors executed and delivered a Guaranty (as may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms thereof, the “Guaranty”) in favor of the Collateral Agent for itself
and the ratable benefit of the Buyers, with respect to the Company’s obligations
under the Securities Purchase Agreement, the Notes, and the other Transaction
Documents; and (2) the Company and certain Subsidiaries (collectively, the
“Grantors”) executed and delivered to the Collateral Agent the Security
Agreements, which collectively provide for the grant to the Collateral Agent,
for itself and for the ratable benefit of the Buyers, a security interest in all
personal property of the Company and each other Grantor (the “Collateral”) to
secure all of the Company’s obligations under the Securities Purchase Agreement,
the Notes, and the other Transaction Documents;

 

WHEREAS, the Company seeks to amend the Securities Purchase Agreement and
certain other Transaction Documents to permit it to issue and sell a new
$5,000,000 Note under the Securities Purchase Agreement to PBC on a pari passu
basis with the Initial Notes, in the form of Exhibit A hereto (as may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, the “PBC Note”);

 

WHEREAS, PBC seeks to: (1) purchase the PBC Note; (2) become a “Buyer” under,
and otherwise amend, the Securities Purchase Agreement; and (3) become a “Buyer”

 

--------------------------------------------------------------------------------


 

under the other Transaction Documents (including, without limitation, the
Security Agreements); and

 

WHEREAS, the Collateral Agent, on behalf of the Senior Buyers, has agreed to
consent to such transactions, but solely on the terms set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, and in consideration of the
mutual covenants contained herein and the benefits derived herefrom, the parties
agree as follows:

 

1.             Definitions.  The following terms shall have the following
meanings in this Agreement.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Securities Purchase Agreement, except that
all terms in Section 2.9 of this Agreement shall have the meanings set forth in
the Third Amendment Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.

 

“Buyers” shall have the meaning set forth in the Recitals of this Agreement.

 

“Collateral” shall have the meaning set forth in the Recitals of this Agreement.

 

“Collateral Agent” shall have meaning set forth in the Preamble of this
Agreement.

 

“Company” shall have the meaning set forth in the Recitals of this Agreement.

 

“Distribution” means, with respect to any indebtedness or obligation: (a) any
payment or distribution by any Person (including, without limitation, the
Company or the Collateral Agent) of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness or obligation; or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.  For the avoidance of doubt, the receipt of the Additional
Conversion Shares, the exercise of the Additional Warrants or the receipt of the
Additional Warrant Shares shall not be deemed a Distribution for purposes of
this Agreement.

 

“Existing Note Documents” shall mean, collectively and as may be amended,
supplemented, replaced, refinanced, or otherwise modified from time to time: (a)
the Securities Purchase Agreement, (b) the Notes (including, without limitation,
the Initial Notes and the PBC Note), (c) the Security Agreements, (d) the
Guaranty, and (e) the other Transaction Documents, including, without
limitation, all agreements, documents and instruments executed to effectuate any
extension of indebtedness to the Company or any of its Subsidiaries by
Collateral Agent in any Proceeding.

 

“Grantors” shall mean the Company and each of the Subsidiaries party to any of
the Security Agreements.

 

2

--------------------------------------------------------------------------------


 

“Guarantors” shall mean: (a) D2 Software, Inc., a Delaware corporation; (b) DDH
Land Holdings, LLC, a Florida limited liability company; (c) DDH Land Holdings
II, LLC, a Florida limited liability company; (d) Digital Domain, a Delaware
corporation; (e) Digital Domain Institute, Inc., a Florida corporation; (f)
Digital Domain International, Inc., a Florida corporation; (g) Digital Domain
Productions, Inc., a Delaware corporation; (h) Digital Domain Stereo Group,
Inc., a Florida corporation; (i) Digital Domain Tactical, Inc., a Florida
corporation; (j) Mothership Media, Inc., a California corporation; (k) Tradition
Studios, Inc., a Florida corporation; (l) Digital Domain Productions (Vancouver)
Ltd.; and (m) any other Person that is or becomes a “Guarantor,” as that term is
defined in the Guaranty, under the Guaranty or a guarantor under any other
document or instrument, whether as of or after the date hereof.

 

“Initial Buyers” shall have the meaning set forth in the Recitals of this
Agreement.

 

“Initial Notes” shall have the meaning set forth in the Recitals of this
Agreement.

 

“Management Company” shall have meaning set forth in the Preamble of this
Agreement.

 

“Note Documents” shall mean the Existing Note Documents and, after any Permitted
Refinancing, the Refinancing Note Documents.

 

“Notes” shall have the meaning set forth in the Recitals of this Agreement.

 

“Paid In Full” or “Payment In Full” shall mean that: (a) (i) in the event that a
Proceeding involving the Company or any of the Subsidiaries is commenced after
the date of this Agreement, all Senior Debt has been paid in full in cash, or
(ii) in the event that no Proceeding involving the Company or any of the
Subsidiaries is commenced after the date of this Agreement, all Senior Debt has
been paid in full in cash and/or common stock paid to the Senior Buyers under
and in accordance with Sections 3 and/or 8 of the Note Documents; (b) all
commitments to lend under the Note Documents have been terminated, and no Person
has any further right to obtain any loans or other extensions of credit under
the Note Documents relating to such Senior Debt; and (c) any costs, expenses and
contingent indemnification obligations which are not yet due and payable but
with respect to which a claim is pending or may reasonably be expected to be
asserted under the Note Documents are backed by standby letters of credit
(issued by a bank, and in form and substance, acceptable to the Collateral
Agent) or cash collateralized, in each case reasonably required and in each case
in an amount reasonably estimated by the Collateral Agent under the Senior Debt
to be the amount of costs, expenses and such contingent indemnification
obligations that may become due and payable.

 

“PBC” shall have meaning set forth in the Preamble of this Agreement.

 

“PBC Entity” shall mean any of: (a) PBC; (b) Management Company; (c) any
affiliate of PBC; or (c) any successor, assign, or participant of PBC or any
affiliate of PBC.

 

3

--------------------------------------------------------------------------------


 

“PBC Debt” shall mean all of the obligations, liabilities, and indebtedness of
every nature of the Company or any Guarantor from time to time owed to PBC (or
any of its successors, assigns, or participants or participants of its
successors and assigns) under the PBC Note and the other Note Documents,
including, without limitation, the principal amount of the Notes, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest, make
whole amounts, premiums, and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with: (a) any amendments,
modifications, renewals or extensions thereof to the extent not prohibited by
the terms of this Agreement; and (b) any interest accruing or otherwise becoming
due thereon after the commencement of a Proceeding (including any make whole
amount to the extent it is deemed to be interest), without regard to whether or
not such interest is an allowed claim.

 

“PBC Note” shall have the meaning set forth in the Recitals of this Agreement.

 

“Permitted Refinancing” shall mean any refinancing of the Senior Debt or PBC
Debt provided that the financing documentation entered into by the Company and
any Guarantor in connection with such Permitted Refinancing constitute
Refinancing Note Documents.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Refinancing Note Documents” shall mean any financing documentation which
replaces the Existing Note Documents and pursuant to which the obligations under
the Existing Note Documents are refinanced, as such financing documentation may
be amended, supplemented, replaced, refinanced or otherwise modified from time
to time.

 

“Security Agreements” shall mean, collectively: (1) that certain Security And
Pledge Agreement dated May 7, 2012 entered into by and among the Company, the
Guarantors (other than Digital Domain Productions (Vancouver) Ltd.), and
Collateral Agent; (2) that certain Canadian Security And Pledge Agreement dated
May 7, 2012 entered into by and among the Company, Digital Domain Productions
(Vancouver) Ltd, and Collateral Agent; and (3) certain real property mortgages,

 

“Securities Purchase Agreement” shall have meaning set forth in the Recitals of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Senior Buyers” shall mean the Initial Buyers and any other Buyers of the Senior
Debt and their respective successors and assigns and any participants of such
Initial Buyers and Buyers and their respective successors and assigns, other
than PBC and its successors, assigns, or participants or participants of its
successors and assigns.

 

“Senior Debt” shall mean all of the obligations, liabilities, and indebtedness
of every nature of the Company or any Guarantor from time to time owed to
Collateral Agent or any Buyer under the Note Documents, including, without
limitation, the principal amount of the Notes, the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest, make whole amounts,
premiums, and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code together with: (a) any amendments, modifications, renewals
or extensions thereof to the extent not prohibited by the terms of this
Agreement; and (b) any interest accruing thereon or otherwise becoming due after
the commencement of a Proceeding (including any make whole amount to the extent
it is deemed to be interest), without regard to whether or not such interest is
an allowed claim; provided, however, that in no case for purposes of this
Agreement shall “Senior Debt” include the PBC Debt.

 

 “Subsidiaries” shall mean: (a) D2 Software, Inc., a Delaware corporation; (b)
DDH Land Holdings, LLC, a Florida limited liability company; (c) DDH Land
Holdings II, LLC, a Florida limited liability company; (d) Digital Domain, a
Delaware corporation; (e) Digital Domain Institute, Inc., a Florida corporation;
(f) Digital Domain International, Inc., a Florida corporation; (g) Digital
Domain Productions, Inc., a Delaware corporation; (h) Digital Domain Stereo
Group, Inc., a Florida corporation; (i) Digital Domain Tactical, Inc., a Florida
corporation; (j) Mothership Media, Inc., a California corporation; (k) Tradition
Studios, Inc., a Florida corporation; (l) Digital Domain Productions (Vancouver)
Ltd.; and (m) any other Person that becomes a Subsidiary, as that term is
defined in the Senior Credit Agreement (as in effect on the date hereof), after
the date hereof, that is directly or indirectly controlled by the Company.

 

“Third Amendment Agreement” shall mean that certain Third Amendment Agreement of
even date herewith by and between the Company and the investor signatory
thereto, as may be amended, supplemented, replaced, refinanced, or otherwise
modified from time to time.

 

2.             Subordination.

 

2.1.                                Subordination of PBC Debt to Senior Debt. 
PBC, by its acceptance of the Note Documents (whether upon original issue or
upon transfer or assignment), covenants and agrees, notwithstanding anything to
the contrary contained in any of the Note Documents, that the payment of any and
all of the PBC Debt shall be subordinate and subject in right and time of
payment and in all other respects set forth herein, to the prior Payment in Full
of all Senior Debt.  Each holder of Senior Debt, whether now outstanding or
hereafter created, incurred, assumed or

 

5

--------------------------------------------------------------------------------


 

guaranteed, shall be deemed to have consented to the issuance of the PBC Note
and related transactions in reliance upon the provisions contained in this
Agreement.

 

2.2.                                Liquidation, Dissolution, Bankruptcy. In the
event of any Proceeding involving the Company or any of the Subsidiaries of the
Company:

 

(a)           All Senior Debt shall first be Paid In Full before any
Distribution shall be made to PBC on account of any PBC Debt.

 

(b)           Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the PBC Debt shall be paid or delivered directly to Collateral Agent,
to be held and/or applied by Collateral Agent to repayment to the Senior Debt
owed to the Senior Buyers in accordance with the terms of the Note Documents,
until all Senior Debt is Paid In Full. PBC irrevocably authorizes, empowers and
directs the Company and any Guarantor or other obligor of the obligations in
respect of the Note Documents, any debtor, debtor in possession, receiver,
trustee, liquidator, custodian, conservator or other Person having authority, to
pay or otherwise deliver all such Distributions to Collateral Agent. PBC also
irrevocably authorizes and empowers Collateral Agent, in the name of PBC, to
demand, sue for, collect and receive any and all such Distributions.

 

(c)           PBC agrees not to challenge or contest, and not to initiate,
prosecute or participate in any claim, action or other proceeding challenging or
contesting, the amount, enforceability, validity, perfection or priority of the
Senior Debt or any liens and security interests securing the Senior Debt, or any
proof of claim asserting the Senior Debt and the liens and security interests
securing the Senior Debt.  PBC agrees to: (i) support, and not object to or
otherwise contest, any sale of the Collateral to which the Collateral Agent, at
the direction of the Required Holders, has otherwise consented, including,
without limitation, any such sale in which the Collateral Agent or any affiliate
thereof is the buyer of assets through credit bidding, cash bidding, or
otherwise; (ii) support, vote to accept, and not object to or otherwise contest,
any plan of reorganization of the Company or any Guarantor or other obligor in
respect of the Note Documents which the Collateral Agent, at the direction of
the Required Holders, has otherwise voted to accept; and (iii) reject any plan
of reorganization of the Company or any Guarantor or other obligor in respect of
the Note Documents which the Collateral Agent, at the direction of the Required
Holders, has otherwise voted to reject, and join with the Collateral Agent in
any objection made by the Collateral Agent, at the direction of Required
Holders, to any plan of reorganization of the Company or any Guarantor or other
obligor in respect of the Note Documents.

 

(d)           If any Borrower or any Guarantor shall be subject to any
Proceeding and the Collateral Agent, at the direction of the Required Holders,
shall desire to permit (i) the use of cash collateral or (ii) the Company or any
Guarantor or other obligor in respect of the Note Documents to obtain financing
under Bankruptcy Code Section 363 or any similar provision under the law
applicable to any Proceeding (the “DIP Financing”), in the case of either (i) or
(ii) to be secured by a lien granted to the Collateral Agent, for the

 

6

--------------------------------------------------------------------------------


 

ratable benefit of the Buyers, in all or any portion of the Collateral, then
each PBC Entity agrees that it will raise no objection to such use of cash
collateral or DIP Financing and will not request adequate protection or any
other relief in connection with any interest it may have in any such
Collateral.  Each PBC Entity hereby agrees that such DIP Financing (x) shall
constitute Senior Debt under this Agreement, and (y) any liens and security
interests of any PBC Entity in any of the Collateral shall be and hereby are
subordinated for all purposes and in all respects to the liens and security
interests of Collateral Agent (and any liens and security interests of Senior
Buyers) that are provided in connection with any such DIP Financing, or in
connection with any use of cash collateral.  Until the Senior Debt is Paid In
Full, each PBC Entity agrees that it shall not seek relief from the automatic
stay or any other stay in any Proceeding in respect of the Collateral and will
not provide or offer to provide any DIP Financing, or support the offer or
provision by any other Person (other than Collateral Agent at the direction of
Required Holders of any DIP Financing, unless the Collateral Agent, at the
direction of Required Holders, otherwise has provided its express written
consent.

 

(e)  PBC agrees that it shall not contest (or support any other Person
contesting): (i) any request by the Collateral Agent, at the direction of the
Required Holders, for adequate protection; (ii) any objection by the Collateral
Agent, at the direction of Required Holders, to any motion, relief, action, or
proceeding based on Collateral Agent, at the direction of Required Holders,
claiming that its interests or the interest of Senior Buyers in the Collateral
are not adequately protected; or (iii) any other similar request under any law
applicable to a Proceeding.  Nothing contained herein shall (x) prohibit or in
any way limit the Collateral Agent, at the direction of the Required Holders,
from objecting in any Proceeding or otherwise to any action taken by any PBC
Entity, including the assertion by PBC of any of its rights and remedies under
the Note Documents or otherwise or (y) prohibit PBC from filing any necessary
responsive or defensive pleadings, not in contravention of or inconsistent with
any provisions of this Agreement, in opposition to any motion, claim, adversary
proceeding or other pleadings made by any Person which object to or otherwise
seek the disallowance of the claims of PBC.

 

(f)            The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Buyers and PBC even if all or part of the Senior Debt
or the security interests securing the Senior Debt are subordinated, set aside,
avoided, invalidated or disallowed in connection with any such Proceeding, and
this Agreement shall be reinstated if at any time any payment of any of the
Senior Debt is rescinded or must otherwise be returned by any holder of Senior
Debt or any representative of such holder.

 

2.3.           PBC Debt Payment Restrictions.

 

(a)           Except as specifically set forth in Section 2.3(b) below: (i) the
Collateral Agent hereby agrees that it may not make, directly or indirectly, any
Distribution until the Senior Debt is Paid In Full; and (ii) PBC hereby agrees
that it will not accept any

 

7

--------------------------------------------------------------------------------


 

Distribution from the Collateral Agent, Company or any Guarantor until the
Senior Debt is Paid In Full.

 

(b)           Notwithstanding anything to the contrary in Section 2.3(a) of the
Agreement, the Collateral Agent shall be permitted to make, and PBC shall be
permitted to receive and retain, regularly scheduled payments of principal and
interest under the PBC Note, in an amount equal to the Installment Amount (as
such term is defined in the PBC Note) on each Installment Date (as such term is
defined in the PBC Note), so long as no Event of Default has occurred and is
continuing or would result from any such payment; provided, however, that (i) if
any Event of Default would have occurred but for a forbearance or similar action
by the Senior Buyers or the Collateral Agent, such Event of Default shall be
deemed to exist for purposes of this Section 2.3 of this Agreement, unless the
Collateral Agent, at the direction of Required Holders, agrees otherwise in
writing; and (ii) to the extent that any payment pursuant to this Section 2.3(b)
cannot be made due to a failure to satisfy the requirements in this Section
2.3(b), any such payments may be made upon the cure or waiver of all Events of
Default.

 

2.4.           Incorrect And Invalidated Payments; Subrogation.  If any
Distribution on account of the PBC Debt not permitted to be made by the Company
or accepted by PBC under this Agreement is made and received by PBC, such
Distribution shall not be commingled with any of the assets of PBC, shall be
held in trust by PBC for the benefit of Collateral Agent and Senior Buyers, and
shall be promptly paid over to Collateral Agent for application in accordance
with the Note Documents to the payment of the Senior Debt then remaining unpaid,
until all of the Senior Debt is Paid In Full.  PBC agrees that in the event that
all or any part of a payment made with respect to the Senior Debt is recovered
from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution received by PBC with respect to the PBC Debt at any time after the
date of the payment that is so recovered, shall be deemed to have been received
by PBC in trust as property of the holders of the Senior Debt and PBC shall
forthwith deliver the same to the Collateral Agent for the benefit of the Senior
Buyers for application to the Senior Debt until the Senior Debt is Paid In
Full.  A Distribution made pursuant to this Agreement to Collateral Agent or
Senior Buyers which otherwise would have been made to PBC is not, as among the
Company, any Guarantor and PBC, a payment by the Company or any Guarantor to or
on account of the Senior Debt.

 

2.5.           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release Liens.  Until the Senior Debt has been Paid In
Full, any liens and security interests of PBC in any of the Collateral shall be
and hereby are subordinated for all purposes and in all respects to the liens
and security interests of Collateral Agent, and any liens and security interests
of Senior Buyers, in the Collateral, regardless of the time, manner or order of
perfection of any such liens and security interests.  PBC agrees not to
challenge or contest, and not to initiate, prosecute or participate in any
claim, action or other proceeding challenging or contesting, the amount,
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.  In the event that Collateral
Agent or Senior Buyers release or agree to release any of their liens or
security interests in the Collateral in connection with the sale or other
disposition thereof or any of the Collateral or any of the Collateral is sold,
disposed of, or retained pursuant to a foreclosure or similar action or

 

8

--------------------------------------------------------------------------------


 

otherwise, or any other sale or disposition that is permitted by the Note
Documents, PBC shall promptly deliver (and execute as appropriate) to Collateral
Agent such termination statements and releases as Collateral Agent shall
reasonably request to effect the termination or release of any liens and
security interests of PBC in such Collateral; provided that any cash proceeds of
such sale shall be applied to permanently repay the Senior Debt in accordance
with the terms of the Note Documents until the Senior Debt has been Paid In
Full.  In furtherance of the foregoing, PBC hereby irrevocably appoints
Collateral Agent its attorney-in-fact, with full authority in the place and
stead of PBC and in the name of PBC or otherwise, to deliver (and execute as
appropriate) any document or instrument which PBC may be required to deliver
pursuant to this Section 2.5 in the event that PBC fails to timely deliver such
document or instrument under this Section 2.5.  Notwithstanding the foregoing,
in the event there are cash proceeds of a sale or other disposition of the
Collateral in excess of the amounts needed to have the Senior Debt Paid In Full,
PBC shall not be required to release any lien it may have in such excess cash
proceeds.

 

2.6            Application of Proceeds from Sale or other Disposition of the
Collateral.  In the event of any sale, transfer or other disposition (including
a casualty loss or taking through eminent domain) of the Collateral, the
proceeds resulting therefrom (including insurance proceeds) shall be applied:
(a) first, in accordance with the terms of the Note Documents until such time as
the Senior Debt is Paid In Full, and (b) second, in accordance with terms of the
PBC Note and the other Note Documents until the PBC Debt is fully paid and
satisfied in cash.

 

2.7          Sale, Transfer or other Disposition of PBC Debt.

 

(a)          PBC shall not sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the PBC Debt or any PBC Note Document unless
prior to the consummation of any such action, the transferee thereof shall
execute and deliver to Collateral Agent an agreement substantially identical to
this Agreement or a joinder hereto, providing for the continued subordination of
the PBC Debt to the Senior Debt as provided herein and for the continued
effectiveness of all of the rights of Collateral Agent and Senior Buyers arising
under this Agreement.

 

(b)           Notwithstanding the failure of any transferee to execute or
deliver an agreement substantially identical to this Agreement or a joinder
agreement, the subordination effected hereby shall survive any sale, assignment,
pledge, disposition or other transfer of all or any portion of the PBC Debt, and
the terms of this Agreement shall be binding upon the successors, assigns and
participants of PBC.

 

2.8          Legend. Until the termination of this Agreement, PBC will cause to
be clearly, conspicuously and prominently inserted on the face of the PBC Note,
as well as any renewals or replacements thereof, the following legend:

 

“This instrument and the rights and obligations evidenced hereby and any
security interests or other liens securing such obligations are subordinated on
the terms of, and are otherwise, subject to that certain Agreement Among Buyers
dated August 16, 2012 by and among Hudson Bay Master Fund Ltd, in its capacity
as collateral agent, under that certain Securities Purchase Agreement

 

9

--------------------------------------------------------------------------------


 

dated as of May 7, 2012, as amended, PBC GP III, LLC, and PBC Digital Holdings
II, LLC.  Each holder of this instrument, by its acceptance hereof, irrevocably
agrees to be bound by the provisions of that Agreement Among Buyers.”

 

2.9.         Forbearance from Collection of Redemption Payments in Respect of
Cash Covenant Default.  The Investor agrees, to the extent such Investor is a
May Buyer or the Collateral Agent, as applicable, that, for the period beginning
on August 20, 2012 and extending through and including August 26, 2012 (or, if
earlier, ending either at the time immediately prior to the occurrence of (or if
the Company takes any actions in furtherance of) any Event of Default of the
types described in Section 4(a)(ix), 4(a)(x) or 4(a)(xi) of the Notes), such
Investor shall (a) forbear from requiring the Company to pay the Investor any
Event of Default Redemption Price (as defined in the Notes) that has become due
and payable under the Notes solely based upon an Event of Default arising from
the Company’s failure to satisfy the cash covenant contained in Section 15(u)(i)
of the Notes as of the August 20, 2012 Measurement Date, and (b) forebear from
instructing the Collateral Agent to collect, from the Company, any Guarantor, or
any other obligor in respect of any Security Document or Guaranty, such Event of
Default Redemption Price then due and payable under the Notes; provided that
nothing herein shall require any forbearance in respect of any other Event of
Default or as to any other collection, and further provided that nothing herein
shall prevent any action to declare an Event of Default, to demand the
redemption of the Notes, or otherwise to create, perfect, or maintain any right
to payment or cause any payment to become due or owing (in each case, whether
under Section 15(u)(i) of the Notes or otherwise, and based on the August 20,
2012 Measurement Date or otherwise.

 

3.             Representations and Warranties.

 

3.1          Representations and Warranties of PBC.  PBC hereby represents and
warrants to Collateral Agent that as of the date hereof: (a) PBC is a limited
liability company duly formed and validly existing under the laws of Delaware;
(b) PBC has the power and authority to enter into, execute, deliver and carry
out the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action; (c) the execution of this Agreement by PBC will not
violate or conflict with the organizational documents of PBC, any material
agreement binding upon PBC or any law, regulation or order or require any
consent or approval which has not been obtained; (d) this Agreement is the
legal, valid and binding obligation of PBC, enforceable against PBC in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles; (e) PBC is the sole owner, beneficially and of record, of the PBC
Debt; and (f) PBC agrees that it shall be the sole Buyer of the PBC Note.’

 

3.2          Representations and Warranties of Management Company.  Management
Company hereby represents and warrants to Collateral Agent that as of the date
hereof: (a) Management Company is a limited liability company duly formed and
validly existing under the laws of Delaware; (b) Management Company has the
power and authority to enter into, execute,

 

10

--------------------------------------------------------------------------------


 

deliver and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by Management Company will not violate or conflict with the
organizational documents of Management Company, any material agreement binding
upon Management Company or any law, regulation or order or require any consent
or approval which has not been obtained; and (d) this Agreement is the legal,
valid and binding obligation of Management Company, enforceable against
Management Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

 

3.3          Representations and Warranties of Collateral Agent.  Collateral
Agent hereby represents and warrants to PBC that as of the date hereof:
(a) Collateral Agent is a company duly formed and validly existing under the
laws of the Cayman Islands, (b) Collateral Agent has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement (on
behalf of Collateral Agent and each of the other Senior Buyers), all of which
have been duly authorized by all proper and necessary action; (c) the execution
of this Agreement by Collateral Agent will not violate or conflict with the
organizational documents of Collateral Agent, any material agreement binding
upon Collateral Agent or any law, regulation or order or require any consent or
approval which has not been obtained; and (d) this Agreement is the legal, valid
and binding obligation of Collateral Agent, enforceable against Collateral Agent
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.

 

3.4          Waiver, Release, and Indemnification of Collateral Agent. 
Notwithstanding any other provision of this Agreement or any of the Note
Documents, PBC understands that the Collateral Agent will serve as collateral
agent for both the Senior Buyers and PBC and in respect of both the Senior Debt
and the PBC Debt, and that, unless and until the Senior Debt is Paid In Full,
the Collateral Agent’s duties will be first to the Senior Buyers and in respect
of the Senior Debt, and PBC hereby waives any claim or assertion of any conflict
of interest between the duties of the Collateral Agent to the Senior Buyers and
in respect of the Senior Debt, on the one hand, and the duties of the Collateral
Agent to PBC and in respect of the PBC Debt, on the other hand, and PBC hereby
waives any right to remove or replace the Collateral Agent on the basis of a
conflict of interest or otherwise on the basis of any action or omission of the
Collateral Agent in respect of the Senior Debt.  PBC hereby releases the
Collateral Agent from any claims or actions that PBC or any other holder of the
PBC Debt may have or acquire against the Collateral Agent in connection with the
exercise by the Collateral Agent of its duties to the Senior Buyers, and PBC
hereby agrees to indemnify the Collateral Agent for, and to hold the Collateral
Agent harmless from, any claims or actions that any third parties may have or
acquire against the Collateral Agent in connection with the exercise by the
Collateral Agent of its duties to PBC. PBC agrees that, unless and until the
Senior Debt is Paid in Full, it shall not exercise, and waives, any right to
direct or cause the Collateral Agent to act or refrain from any action that is
contrary to any direction that is given by the Required Holders and is otherwise
consistent with the Note Documents and this Agreement, including without
limitation any direction by the Required Holders in respect of any sale, plan of
reorganization, cash collateral use, or financing described in
Section 2.2(c) hereof.

 

11

--------------------------------------------------------------------------------


 

4.             Modifications.

 

(a)           Any modification or waiver of any provision of this Agreement, or
any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Collateral
Agent (with the consent of the requisite Senior Buyers provided under the
Securities Purchase Agreement) and PBC, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

 

(b)           Notwithstanding anything set forth in this Agreement or any
Transaction Document, the consent of PBC shall not be required for any amendment
or waiver to the Securities Purchase Agreement or any other Transaction Document
unless both: (i) the unanimous written consent of the parties to such
Transaction Documents or holders of such Securities, as applicable, is required
by the applicable terms and conditions thereof; and (ii) such amendment or
waiver disproportionately and adversely affects PBC.

 

5.             Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

6.             Notices. Unless otherwise specifically provided herein, any
notice delivered under this Agreement shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
electronic transmission, or sent by overnight courier service or certified or
registered United States mail and shall be deemed to have been given: (a) if
delivered in person, when delivered; (b) if delivered by facsimile or other
electronic transmission, on the date of transmission if transmitted on a
business day before 4:00 p.m. (New York time) or, if not, on the next succeeding
business day; (c) if delivered by overnight courier, one business day after
delivery to such courier properly addressed; or (d) if by United States mail,
four business days after deposit in the United States mail, postage prepaid and
properly addressed.

 

Notices shall be addressed as follows:

 

If to PBC:

 

c/o Palm Beach Capital

PBC Digital Holdings II LLC

505 South Flagler Drive

Suite 1400

West Palm Beach, FL 33401

Attention: Shaun McGruder

 

12

--------------------------------------------------------------------------------


 

Facsimile: (561) 659-9055

 

With a copy to:

 

Greenberg Traurig, P.A.

401 East Las Olas Blvd., Suite 2000

Fort Lauderdale, FL 33330

Attn: Bruce I. March, Esq.

Facsimile:  (954) 765-1477

 

If to Collateral Agent or Senior Buyers:

 

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY  10017

Attention:  Yoav Roth

Facsimile:  (212) 571-1279

 

With a copy to:

 

Michael M. Mezzacappa

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY  10022

Facsimile:              (212) 593-5955

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.

 

7.             Successors and Assigns; No Rights of the Company. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and assigns of Collateral Agent, Senior Buyers, and each PBC Entity. 
To the extent permitted under the Note Documents, Senior Buyers may, from time
to time, without notice to any PBC Entity, assign or transfer any or all of the
Senior Debt or any interest therein to any Person other than any PBC (or its
affiliates, successors, assigns or participants) and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Debt shall, subject to the terms hereof, be and remain Senior Debt for purposes
of this Agreement, and every permitted assignee or transferee of any of the
Senior Debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party
hereto.  Notwithstanding its acknowledgement and acceptance of this Agreement,
the Company shall have no rights under this Agreement and is not an intended
beneficiary hereof, and the Company may not enforce any provision of this
Agreement against any of the Collateral Agent, any Senior Buyer, or any PBC
Entity.

 

13

--------------------------------------------------------------------------------


 

8.             Relative Rights. This Agreement shall define the relative rights
of Collateral Agent, Senior Buyers, PBC, Management Company, and the other PBC
Entities. Other than as expressly set forth in Section 3.3 hereof, nothing in
this Agreement shall: (a) impair, as among the Company, Collateral Agent and
Senior Buyers and as between the Company and PBC, the obligation of the Company
with respect to the payment of the Senior Debt and the PBC Debt in accordance
with their respective terms; or (b) affect the relative rights of Collateral
Agent, Senior Buyers or PBC with respect to any other creditors of the Company.

 

9.             Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Note Documents, the provisions of this Agreement shall control and govern.

 

10.          Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

11.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.          Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

13.          Continuation of Subordination; Termination of Agreement. This
Agreement shall remain in full force and effect until the Senior Debt is Paid In
Full, after which this Agreement shall terminate without further action on the
part of the parties hereto.  To the extent any payment of Senior Debt (whether
by or on behalf of Company or any other Person, as proceeds of security or
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any receiver, trustee in any
Proceeding, liquidating trustee, Collateral Agent, other similar person or any
other Person under any Proceeding, receivership, fraudulent conveyance or
similar law, or for any reason required to be returned or disgorged by
Collateral Agent and/or any of the Senior Buyers to any Person, then, if such
payment is recovered by, or paid over to, such receiver, trustee in bankruptcy,
liquidating trustee, Collateral Agent, other similar person, or any other
Person, the Senior Debt or part thereof originally intended to be satisfied
shall be deemed to be reinstated and outstanding and this Agreement shall be
reinstated and continue in full force and effect, in each case, as if such
payment had not occurred.

 

14.          Non-Contravention.  Each of the Collateral Agent, on behalf of
itself and the Senior Buyers, and each PBC Entity hereby covenants and agrees
that it will not take any voluntary action, or avoid or seek to avoid, the
observance or performance of any of the terms of this

 

14

--------------------------------------------------------------------------------


 

Agreement binding on such Person, and will at all times in good faith carry out
all of the provisions of this Agreement.

 

15.          Applicable Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of law principles.  This Agreement shall be,
and shall be enforced as, an agreement among creditors of the type described in
Bankruptcy Code Section 510(a).

 

16.          CONSENT TO JURISDICTION. EACH OF PBC AND COLLATERAL AGENT HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS (EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY OF THE COMPANY OR ANY
GUARANTOR OR OTHER OBLIGOR IN RESPECT OF THE NOTE DOCUMENTS, THE PARTIES AGREE
THAT THIS AGREEMENT MAY BE INTERPRETED AND ENFORCED BY ANY BANKRUPTCY COURT OR
OTHER COURT PRESIDING OVER SUCH BANKRUPTCY). EACH OF PBC AND COLLATERAL AGENT
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OF PBC AND COLLATERAL AGENT
AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO PBC AND THE COLLATERAL AGENT AT
THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

17.          WAIVER OF JURY TRIAL.  PBC AND COLLATERAL AGENT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY OF THE PBC DEBT DOCUMENTS OR ANY OF THE NOTE
DOCUMENTS. EACH OF PBC AND COLLATERAL AGENT ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE NOTE DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF PBC, THE COMPANY AND COLLATERAL AGENT WARRANTS AND REPRESENTS THAT EACH HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

18.          SUBSEQUENT GUARANTORS/GRANTORS.  If, on or after the date hereof,
any Person becomes either a Grantor or Guarantor, the Company acknowledges and
agrees that it shall cause such Grantor or Guarantor to execute an
acknowledgement of, and agreement to, this

 

15

--------------------------------------------------------------------------------


 

entire Agreement.  Notwithstanding the failure of any Grantor or Guarantor to
execute or deliver such an acknowledgment and agreement, such Grantor or
Guarantor shall be deemed to have automatically acknowledged, and agreed, to
this entire Agreement.

 

(Signature page follows)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PBC, the parties hereto have caused this Agreement to be
executed as of the date first above written.

 

 

HUDSON BAY MASTER FUND LTD,

 

as Collateral Agent:

 

 

 

 

By:

/s/ Yoav Roth

 

 

 

 

Its:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PBC DIGITAL HOLDINGS II, LLC

 

 

 

 

By:

PBC GP III, LLC, its Manager

 

 

 

 

By:

/s/ Shaun McGruder

 

 

 

 

Its:

Manager

 

18

--------------------------------------------------------------------------------


 

 

PBC GP III, LLC

 

 

 

 

By:

/s/ Shaun McGruder

 

 

 

 

Its:

Manager

 

19

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

Facsimile:

(772) 345-8114

 

20

--------------------------------------------------------------------------------


 

 

D2 SOFTWARE, INC.

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

21

--------------------------------------------------------------------------------


 

 

DDH LAND HOLDINGS, LLC

 

 

 

 

By:

Digital Domain Media Group, Inc.,

 

 

its Managing Member

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

Facsimile:

(772) 345-8114

 

22

--------------------------------------------------------------------------------


 

 

DDH LAND HOLDINGS II, LLC

 

 

 

 

By:

Digital Domain Media Group, Inc.,

 

 

its Managing Member

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

Facsimile:

(772) 345-8114

 

23

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

Facsimile:

(772) 345-8114

 

24

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN INSTITUTE, INC.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

25

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

26

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN PRODUCTIONS, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

27

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN STEREO GROUP, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

28

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN TACTICAL, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

 

 

Title:

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

29

--------------------------------------------------------------------------------


 

 

MOTHERSHIP MEDIA, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

30

--------------------------------------------------------------------------------


 

 

TRADITION STUDIOS, INC.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

31

--------------------------------------------------------------------------------


 

 

DIGITAL DOMAIN PRODUCTIONS (VANCOUVER) LTD.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name:

John C. Textor

 

 

Title:  

Chief Executive Officer

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

10250 SW Village Parkway

 

 

Port St. Lucie, FL 34987

 

 

 

Facsimile:

(772) 345-8114

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[****to be added — form of PBC Note****]

 

33

--------------------------------------------------------------------------------